Exhibit 10.26

December 22, 2010 (revised January 21, 2011)

George M. “Ken” Bado

 

Re: Separation Agreement

Dear Ken:

This Separation Agreement (“Agreement”) is to confirm the understanding and
agreement between you and Autodesk, Inc. (the “Company”), regarding your
separation from the Company. In consideration of the mutual promises and
agreements described herein and in lieu of any other payments in connection with
termination of your employment you and the Company agree as follows:

1. Company Payments and Benefits upon Transition.

(a) Effective January 31, 2011, you will be relieved of (i) your duties as
Executive Vice President World Wide Sales and Services and (ii) your status as a
section 16 (b) officer of the Company. Thereafter, if you execute, not revoke
and abide by the terms of this Agreement, you will continue on the Company
payroll as an employee providing transitional services through March 28, 2011 as
described in Paragraph 2. If you revoke or fail to execute or abide by the terms
of this Agreement, your employment will also terminate on January 31, 2011.

(b) If you participate in the Company’s health benefit programs, you will
continue to be covered by the Company’s health insurance plans through the end
of January. Notwithstanding the foregoing, if you continue on the payroll, then
your health benefits may be extended as set forth in Section 2 below. If you
have contributed to the Autodesk Employee Stock Purchase Plan your contribution
will be returned to you in accordance with the terms of the Autodesk Employee
Stock Purchase Plan.

(c) In accordance with standard Company policy, the Company will pay you any
accrued and unused vacation pay on or prior to January 31, 2011. You will be
reimbursed for reasonable and documented outstanding business expenses, incurred
by you, and approved by your manager through January 31, 2011 in accordance with
Company policy. Notwithstanding any transitional services provided herein, you
will not be eligible to earn any bonuses, commissions, or any other
compensation, benefits, or perquisites after January 31, 2011, except as
expressly provided by the terms of this Agreement.

 

Page 1



--------------------------------------------------------------------------------

(d) Each of your equity awards shall continue to be governed by the terms and
conditions (including, but not limited to, with respect to the exercise of
vested stock options) of the applicable Company equity plan under which the
award was granted and applicable equity award agreement (each an “Equity Award
Document”, and together, the “Equity Award Documents”).

2. Company Payments And Benefits Subject to Compliance with Agreement.

Provided that you timely execute and do not revoke this Separation Agreement and
associated Addendum, and subject to you remaining fully compliant with the terms
herein, the Company shall provide you the following:

(a) Severance Payment. The Company will provide you with a lump-sum payment
equal to six (6) weeks of your current base salary for a total of $55,384.62
(less withholdings). You acknowledge and agree that this severance payment shall
alone serve as full and binding consideration for your release of claims as
provided by Paragraph 4, below, and in the Addendum to this Agreement. You will
receive this payment at the end of the Transition Services Period (as defined
below).

(b) Transition Services. Provided that you agree to remain fully compliant with
the terms and conditions of this Agreement (specifically including the
non-compete and non-solicit provisions provided by Paragraph 3, below), the
Company will allow you to provide transitional services through and including
March 28th, 2011 (the “Transition Services Period”), such that you may further
vest in certain stock options during the Transition Services Period. You agree,
during the Transition Services Period, to give the Company your best efforts in
transitioning your work and in performing transitional services. During the
Transition Services Period, you shall be paid your base salary and be eligible
for health care benefits provided you continue to meet the requirements set
forth herein. You may choose to terminate your employment with the Company at
any time prior to March 28, 2011. In such event, except for the benefits
described in this subparagraph 2(b), you will remain eligible for the payments
described in Paragraph 2 after your termination date.

(c) Provided you remain employed through the Transition Services Period, at the
conclusion of the Transition Services Period, you will be considered to have
vested in the stock options in accordance with the terms of the applicable
Equity Award Agreement, but with the express understanding that any and all
ownership interests in said equity (including, but not limited to, any ownership
interests or rights to said equity and any profits or other proceeds derived
from the sale thereof) shall be expressly conditioned upon your subsequent
compliance with the provisions of Paragraph 3 (including, but not limited to,
the non-compete and non-solicit terms provided therein) because you acknowledge
hereby that you would not have any opportunity to perform such transition
services (and thereby vest in such equity awards) without such promises to the
Company to comply with the provisions of Paragraph 3 (including to not compete
and to not solicit) and, accordingly, that any stock ownership rights associated
with the transition services shall be immediately forfeited upon any breach of
your obligations therein.

 

Page 2



--------------------------------------------------------------------------------

(d) Special Payment. Subject to your continued compliance with the terms of this
Agreement, the Company will provide to you an additional payment equivalent to
twenty three (23) weeks of your base salary plus target variable, to be provided
in two equal installments of $ 181,346.15 each (less applicable withholdings),
with such payments to be made on September 1, 2011 and January 31, 2012,
provided that you remain compliant with the terms of this Agreement
(specifically including the non-compete and non-solicit provisions provided by
Paragraph 3, below).

(e) Benefits Upon Death. In the event of your death, any remaining severance
payments owed to you under this Agreement will be paid to your estate.

3. Obligations of Employee.

(a) By your execution of this Agreement, you expressly agree at all times
hereafter to hold in the strictest confidence, and not to use or disclose to any
person or entity other than the Company or its successors or assigns, any
Confidential Information of the Company (as defined below). You understand and
agree that “Confidential Information” as used in this Agreement means any and
all Company proprietary information, technical data, trade secrets or know-how
including, without limitation, confidential or proprietary information regarding
any employees of the Company (including, but not limited to, any compensation,
performance review data, contact information, or other confidential employee
data, whether maintained by the Company’s Human Resources Department or
otherwise); customer lists and customer identities and contact information
(including, but not limited to, any current, former, or potential customers of
the Company on whom you have called or became acquainted during the term of your
employment with the Company); sales pipelines (including, but not limited to,
potential sales prospects); pricing and pricing strategies; current or
anticipated markets; marketing, marketing research and activities, marketing
development, and marketing strategy; services, products, and product plans;
software; source code; developments; inventions; processes; formulas;
technology; designs; drawings; engineering; hardware configuration information;
finances; business plans; other business information; and confidential
information of the Company’s customers, business contacts, or other third
parties disclosed to you by the Company either directly or indirectly, in
writing, orally, or by drawings or observation of parts or equipment. You
acknowledge that Confidential Information does not include any of the foregoing
to the extent such information had become publicly known and made generally
available through no wrongful act of you or others. You represent that you have
not, to date, misused or disclosed any Confidential Information to any
unauthorized party. You hereby grant consent to notification by the Company to
any new employer about your confidentiality and all other continuing obligations
to the Company, under this provision or otherwise.

 

Page 3



--------------------------------------------------------------------------------

(b) You agree to comply with the terms set forth in any employee confidentiality
and intellectual property agreements (including but not limited to those related
to product source code) executed by you on or about your hire date and during
your employment with the Company. You agree that any program, document, drawing,
or other work you worked on at Company’s direction or on Company time, or using
Company’s equipment, or using any information proprietary to Company shall
remain the property of the Company.

(c) You hereby confirm that you will return to the Company all Company property
in your possession and execute the attached Termination Certificate by the end
of the Transition Services Period. If you fail to timely do so, the Company will
not be obligated to make the payment to you described in Paragraph 2 of this
Agreement.

(d) You agree to keep the terms of this Agreement (including, but not limited
to, the payment amount) completely confidential and not disclose any information
concerning this Agreement or its terms to anyone other than your immediate
family, legal counsel, and/or financial advisors who will be bound by this
confidentiality clause.

(e) You agree that for a period of twenty four (24) months immediately following
the end of the Transition Services Period (or to the greatest extent otherwise
permitted by law), you will not directly or indirectly, for yourself or any
third party other than the Company, solicit any of the Company’s employees to
leave their employment with the Company.

(f) You agree that for a period of twelve (12) months immediately following the
end of your Transition Period (or to the greatest extent otherwise permitted by
law), you will not without the prior written consent of the Company, directly or
indirectly, be or become an officer, director, stockholder, owner, affiliate,
salesperson, co-owner, partner, trustee, promoter, technician, engineer,
analyst, employee, agent, representative, supplier, contractor, consultant,
advisor or manager of or to, or otherwise acquire or hold any interest in, or
participate in or facilitate the financing, operation, management or control of,
any of the following direct competitors of the Company: Dassault Systems and all
its subsidiaries including but not limited to Solidworks Corporation, Parametric
Technology Corporation (PTC), and Siemens UGS provided, however, that nothing in
this Agreement shall prevent or restrict you from any of the following:
(i) owning as a passive investment less than 1% of the outstanding shares of the
capital stock of a corporation (whether public or private) that is enumerated
herein, provided that you are not otherwise associated with such corporation;
(ii) performing speaking engagements and receiving honoraria in connection with
such engagements; (iii) being employed by any government agency, college,
university or other non-profit research organization; (iv) owning a passive
equity interest in a private debt or equity investment fund in which the you do
not have the ability to control or exercise any managerial influence over such
fund; or (v) any activity consented to in writing by the Company. As used
herein, “Restricted Territory” means the United States, with the understanding
that your obligations under this Paragraph 3(f) shall be construed as a series
of separate covenants, one for each country, province, state, city or other
political subdivision of

 

Page 4



--------------------------------------------------------------------------------

the Restricted Territory. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained herein.
If, in any judicial proceeding, a court refuses to enforce any of such separate
covenants (or any part thereof), then you agree that such unenforceable covenant
(or such part) shall be eliminated from this Agreement to the extent necessary
to permit the remaining separate covenants (or portions thereof) to be enforced.
In the event that the provisions of this Paragraph 3(f) are deemed to exceed the
time, geographic or scope limitations permitted by applicable law, then you
agree that such provisions shall be reformed to the maximum time, geographic or
scope limitations, as the case may be, permitted by applicable law. You
acknowledge and represent that were you to violate this Paragraph 3(f), you
would likely jeopardize the good will and other protectable interests of the
Company, and it would be difficult for you not to rely on or use the Company’s
confidential or trade secret information (including but not limited to current
and prospective client and sales information of the Company). You acknowledge
that the limitations of time, geography, and scope of activity agreed to herein
are reasonable because, among other things, you will be able to obtain suitable
and satisfactory employment in your chosen profession without violating this
Agreement. You agree to provide the Company advance notice of any contemplated
employment relationship within the twelve (12) months immediately following the
end of the Transition Services Period, prior to accepting such employment, and
to allow the Company an opportunity to confirm that any such employment does not
violate your obligations herein.

(g) You expressly acknowledge and agree that your full and continuing compliance
with each of the terms of this Paragraph 3 serves as a condition subsequent for
your receipt of the payments described under Paragraph 2(b) and (d) of this
Agreement such that, without limiting the recourse otherwise available to the
Company, should you fail to continue to comply in full with the terms of this
Paragraph 3, (i) any stock rights provided under Paragraph 2(b) of this
Agreement shall immediately revert to ownership by the Company (with the Company
having the right to recover any profits derived from any sale of such stock
ownership rights), and (ii) the Company shall have the right to fully recover
any payments provided to you pursuant to Paragraph 2(d) of this Agreement.
Notwithstanding any forfeiture provided herein, you expressly acknowledge and
agree that the severance provided to you under Paragraph 2(a) shall continue to
serve as full and binding consideration for your release of claims under
Paragraph 4 of this Agreement.

4. Settlement and Release.

(a) General Release. You acknowledge that you have had the opportunity and have
been advised to consult with legal counsel regarding this Agreement and the
provisions of California Civil Code Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Page 5



--------------------------------------------------------------------------------

You, being aware of said Code Section, expressly waive any rights you may have
there under, as well as under any other statute or common law principles of
similar effect. You specifically agree that you are waiving any unknown claims.

(b) Release of Claims. You agree that this Agreement represents settlement in
full of all outstanding obligations owed to you by the Company as a result of
your employment with and termination of your employment with the Company. You,
on behalf of yourself and your descendants, heirs and successors (“Releasors”),
hereby fully release and discharge the Company, its subsidiaries, divisions and
affiliated entities and their respective directors, officers, agents, servants,
stockholders, employees, representatives, successors and assigns (“Releasees”),
from any and all claims, duties, obligations, actions, or causes of action
whatsoever, whether presently known or unknown, asserted or unasserted, which
are based on, arise from or relate in any way to your employment with the
Company or the termination thereof including, but not limited to, claims for
(i) wrongful termination, interference with contract, breach of contract, fraud,
misrepresentation and infliction of emotional distress under statutory or common
law, (ii) discrimination, harassment or retaliation under state or federal or
common law including the California Fair Employment and Housing Act, the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Older Workers’
Benefit Protection Act and the Americans With Disabilities Act (where
applicable), (iii) any wages that are disputed in good faith between you and the
Company (if any), (iv) claims for attorneys’ fees and costs, (v) any and all
claims for violation of any federal, state, or municipal statute, law, or
regulation, (vi) any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by you as a result of this Agreement, and (vii) any and all
other claims relating to or arising from your employment relationship with the
Company and the anticipated termination of that relationship (together
“Claims”), with your agreement that your release of Claims set forth herein
shall be and remain in effect in all respects as a complete general release as
to the matters released.

(c) Claims Not Released. This release of claims does not apply to any rights or
claims that you cannot release as a matter of law, nor does it apply to any
Claims that first arise after the date on which you sign this Agreement. In
addition, this Agreement does not prohibit you from (i) filing a charge or
complaint with the Equal Employment Opportunity Commission (“EEOC”) or any other
local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment or
(ii) participating in any investigation or other process conducted by the EEOC
(with the understanding that any such filing or participation does not give you
the right to recover any monetary damages against the Company; your release of
claims herein bars you from recovering such monetary relief from the Company).
You understand and acknowledge that by reason of your execution of this release
of Claims you are receiving from the Company pay and benefits described in
Paragraph 2 that are in addition to anything of value to which you were already
entitled.

 

Page 6



--------------------------------------------------------------------------------

(d) Covenant Not to Sue. You represent and agree that you have not already, and
will not at any time in the future, file any lawsuit, administrative proceeding,
or other legal action against the Company or any of the Releasees that is based
upon, in whole or in part, any of the Claims. In the event that you file any
such legal action, the Company and any Releasees against which you bring that
legal action will be entitled to recover from you its/their attorneys’ fees and
costs incurred in defending that action.

(e) Acknowledgements. You understand and acknowledge that this Agreement and
Addendum hereto, constitutes a compromise and settlement of any and all actual
or potential disputed claims by you. No action taken by the Company hereto,
either previously or in connection with this Agreement or related Addendum,
shall be deemed or construed to be (i) an admission of the truth or falsity of
any actual or potential claims or (ii) an acknowledgment or admission by the
Company of any fault or liability whatsoever to you or to any third party. Other
than the payments expressly anticipated by this Agreement, you acknowledge and
represent that the Company has paid or provided you all salary, wages, bonuses,
accrued vacation, leave, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
you. You further acknowledge and represent that you have received any leave to
which you were entitled or which you requested, if any, under the California
Family Rights Act and/or the Family Medical Leave Act, and that you did not
sustain any workplace injury during your employment with the Company.

5. References.

In the event prospective employers ask the Company for a job reference, the
Company will provide your name, title and dates of employment only, as per the
Company’s reference policies.

6. Miscellaneous.

(a) This Agreement and Addendum shall be governed by the laws of the State of
California.

(b) This Agreement and Addendum represents the entire understanding and
agreement between the Company and you concerning your termination from the
Company as employee, and supersedes and replaces any and all prior agreements
and understandings concerning your employment relationship with the Company and
your compensation by the Company, with the exception of your Employee Agreements
on Intellectual Property and Confidentiality of Product Source Code, the
Termination Certificate and the Equity Award Documents, which shall remain in
full force and effect. This Agreement and Addendum may only be amended in
writing signed by you and a duly authorized manager of the Company.

 

Page 7



--------------------------------------------------------------------------------

(c) You agree not to disparage the Company in any manner likely to be harmful to
the Company’s business or business reputation. You may respond accurately and
fully to any question, inquiry, or request for information when required by
legal process. As we discussed, the Company will abide by its reference policy
of providing neutral and objective information about you. The Company will
communicate this message to key members of CEO staff to reinforce our
intentions.

(d) You have carefully read and understand the scope and effect of the
provisions of this Agreement. By signing below, you are knowingly, willingly and
voluntarily agreeing to all of the terms set forth in this Agreement. You have
not relied upon any representations or statements made by Autodesk which are not
specifically set forth herein.

(e) You understand and acknowledge that you are waiving and releasing any rights
you may have under the Age Discrimination in Employment Act of 1967 (“ADEA”),
and that this waiver and release is knowing and voluntary. You understand and
agree that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the date your sign this Agreement. You understand
and acknowledge that the payments to be provided to you under Paragraph 2 are in
addition to anything of value to which you were already entitled. You further
understand and acknowledge that you have been advised by this writing that:
(a) you should consult with an attorney prior to executing this Agreement;
(b) you have twenty-one (21) days within which to consider this Agreement;
(c) you have seven (7) days following your execution of this Agreement to revoke
this Agreement (any such revocation must be in writing and must be sent by
certified mail, return receipt requested, to the General Counsel, Autodesk Inc.,
111 McInnis Parkway, San Rafael, CA 94903); (d) this Agreement shall not be
effective until after the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes you from challenging or seeking a determination
in good faith of the validity of this waiver under the ADEA, nor does it impose
any condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law. In the event you sign this Agreement and return it to
the Company in less than the 21-day period identified above, you hereby
acknowledge that you have freely and voluntarily chosen to waive the time period
allotted for considering this Agreement.

(f) You understand that you are not entitled to any benefits under the Agreement
unless and until you timely sign the Addendum and do not revoke it. You must
sign the Addendum on you on the last day of the Transition Period, no sooner and
no later. You understand that you may consider the Addendum for up to twenty-one
(21) calendar days and, by the final day of the Transition Services Period; you
will have had twenty-one days to consider it. After signing this Addendum you
may revoke it within seven (7) calendar days provided you give Autodesk written
notice of your intention to revoke it. Any such revocation must be in writing
and must be sent by certified mail, return receipt requested, to the General
Counsel, Autodesk Inc., 111 McInnis Parkway, San Rafael, CA 94903.

 

Page 8



--------------------------------------------------------------------------------

(g) Unless timely revoked, this Agreement shall become effective and binding
upon you and the Company upon the eighth day following your signature
(“Effective Date” of Agreement).

(h) The Company makes no representations or warranties with respect to the tax
consequences (including Section 409A) of the payments provided to you under the
terms of this Agreement. You agree and understand that you are responsible for
payment, if any, of local, state, and/or federal taxes on the payments provided
hereunder by the Company and any penalties or assessments thereon.

(i) In the event that any provision or any portion of any provision hereof or
any surviving agreement made a part hereof becomes or is declared by a court of
competent jurisdiction or arbitrator to be illegal, unenforceable, or void, this
Agreement shall continue in full force and effect without said provision or
portion of provision.

If the foregoing reflects our understanding and agreement, please sign the
enclosed copy of this Agreement, in the space provided below, and return it to
Jan Becker no later than January 30, 2011.

 

Very truly yours, AUTODESK, INC. By:  

/S/ JAN BECKER

  Jan Becker   SVP Human Resources   Autodesk, Inc.

 

Accepted and Agreed to:

/s/ KEN BADO

Ken Bado

January 28, 2011

Date

 

 

Page 9



--------------------------------------------------------------------------------

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, books, media, software, credit cards, keys, sales books, intellectual
property, other documents or property or reproductions of any aforementioned
items belonging to Autodesk, Inc., its subsidiaries, affiliates, successors or
assigns (together, the “Company”).

I further certify that I have complied with all the terms of any employee
confidentiality and intellectual property agreements (including but not limited
to those related to product source code) executed by me on or about my hire date
and during my employment with the Company (“Employee Confidentiality and
Intellectual Property Agreements”). I further agree that, in compliance with
such Employee Confidentiality and Intellectual Property Agreements, I will
preserve as confidential all trade secrets, confidential knowledge, data or
other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works or authorship, customer lists, dealer lists,
business plans, financial information or other subject matter pertaining to any
business (including contracts), of the Company or any of its clients, customers,
dealers, consultants or licensees.

 

Ken Bado

         Employee Printed Name     

/S/ KEN BADO

    

January 28, 2011

Employee Signature      Date

 

Manager’s Signature

    

 

Date

 

Page 10



--------------------------------------------------------------------------------

ADDENDUM TO THE SEPARATION AGREEMENT

This is an addendum to the Separation Agreement (“Agreement”) dated March 28,
2011 between you and Autodesk, Inc. (the “Company”), regarding your separation
from the Company. In consideration of the mutual promises and agreements
described in the Agreement you and the Company agree as follows:

1. Settlement and Release.

(a) General Release. You acknowledge that you have had the opportunity and have
been advised to consult with legal counsel regarding this Agreement and the
provisions of California Civil Code Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

You, being aware of said Code Section, expressly waive any rights you may have
there under, as well as under any other statute or common law principles of
similar effect. You specifically agree that you are waiving any unknown claims.

(b) Release of Claims. You agree that the Agreement, together with this
Addendum, represents settlement in full of all outstanding obligations owed to
you by the Company as a result of your employment with and termination of your
employment with the Company. You, on behalf of yourself and your descendants,
heirs and successors (“Releasors”), hereby fully release and discharge the
Company, its subsidiaries, divisions and affiliated entities and their
respective directors, officers, agents, servants, stockholders, employees,
representatives, successors and assigns (“Releasees”), from any and all claims,
duties, obligations, actions, or causes of action whatsoever, whether presently
known or unknown, asserted or unasserted, which are based on, arise from or
relate in any way to your employment with the Company or the termination thereof
including, but not limited to, claims for (i) wrongful termination, interference
with contract, breach of contract, fraud, misrepresentation and infliction of
emotional distress under statutory or common law, (ii) discrimination,
harassment or retaliation under state or federal or common law including the
California Fair Employment and Housing Act, the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Older Workers’ Benefit Protection Act
and the Americans With Disabilities Act (where applicable), (iii) any wages that
are disputed in good faith between you and the Company (if any), (iv) claims for
attorneys’ fees and costs, (v) any and all claims for violation of any federal,
state, or municipal statute, law, or regulation, (vi) any claim for any loss,
cost, damage, or expense arising out of any dispute over the non-withholding or
other tax treatment of any of the proceeds received by you as a result of this
Agreement, and (vii) any and all other claims relating to or arising from your
employment relationship with the Company and the anticipated termination of that
relationship (together “Claims”), with your agreement that your release of
Claims set forth herein shall be and remain in effect in all respects as a
complete general release as to the matters released.

 

Page 11



--------------------------------------------------------------------------------

(c) Claims Not Released. This release of claims does not apply to any rights or
claims that you cannot release as a matter of law, nor does it apply to any
Claims that first arise after the date on which you sign this Agreement. In
addition, this Agreement does not prohibit you from (i) filing a charge or
complaint with the Equal Employment Opportunity Commission (“EEOC”) or any other
local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment or
(ii) participating in any investigation or other process conducted by the EEOC
(with the understanding that any such filing or participation does not give you
the right to recover any monetary damages against the Company; your release of
claims herein bars you from recovering such monetary relief from the Company).
You understand and acknowledge that by reason of your execution of this release
of Claims you are receiving from the Company pay and benefits described in
Paragraph 2 that are in addition to anything of value to which you were already
entitled.

(d) Covenant Not to Sue. You represent and agree that you have not already, and
will not at any time in the future, file any lawsuit, administrative proceeding,
or other legal action against the Company or any of the Releasees that is based
upon, in whole or in part, any of the Claims. In the event that you file any
such legal action, the Company and any Releasees against which you bring that
legal action will be entitled to recover from you its/their attorneys’ fees and
costs incurred in defending that action.

2. Miscellaneous.

(a) This Agreement and Addendum shall be governed by the laws of the State of
California.

(b) This Agreement and Addendum represents the entire understanding and
agreement between the Company and you concerning your termination from the
Company as employee, and supersedes and replaces any and all prior agreements
and understandings concerning your employment relationship with the Company and
your compensation by the Company, with the exception of your Employee Agreements
on Intellectual Property and Confidentiality of Product Source Code, the
Termination Certificate and the Equity Award Documents, which shall remain in
full force and effect. This Agreement and Addendum may only be amended in
writing signed by you and a duly authorized manager of the Company.

(c) You have carefully read and understand the scope and effect of the
provisions of this Addendum. You are hereby advised to consult with an attorney
of your choice prior to executing this Addendum. By signing below, you are
knowingly, willingly and voluntarily agreeing to all of the terms set forth in
this Addendum. You have not relied upon any representations or statements made
by Autodesk which are not specifically set forth herein.

 

Page 12



--------------------------------------------------------------------------------

(d) You understand that you are not entitled to any benefits under the Agreement
unless and until you timely sign this Addendum and do not revoke it. You must
sign the Addendum on the final day of the Transition Services Period, no sooner
and no later.

(e) You understand and acknowledge that you are waiving and releasing any rights
you may have under the Age Discrimination in Employment Act of 1967 (“ADEA”),
and that this waiver and release is knowing and voluntary. You understand and
agree that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the date your sign this Agreement. You understand
and acknowledge that the payments to be provided to you under Paragraph 2 are in
addition to anything of value to which you were already entitled. You further
understand and acknowledge that you have been advised by this writing that:
(a) you should consult with an attorney prior to executing this Agreement;
(b) you have twenty-one (21) days within which to consider this Agreement;
(c) you have seven (7) days following your execution of this Agreement to revoke
this Agreement (any such revocation must be in writing and must be sent by
certified mail, return receipt requested, to the General Counsel, Autodesk Inc.,
111 McInnis Parkway, San Rafael, CA 94903); (d) this Agreement shall not be
effective until after the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes you from challenging or seeking a determination
in good faith of the validity of this waiver under the ADEA, nor does it impose
any condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law. In the event you sign this Agreement and return it to
the Company in less than the 21-day period identified above, you hereby
acknowledge that you have freely and voluntarily chosen to waive the time period
allotted for considering this Agreement.

(f) Unless timely revoked, this Addendum shall become effective and binding upon
you and the Company upon the eighth day following your signature (“Effective
Date” of Addendum).

(g) In the event that any provision or any portion of any provision hereof or
any surviving agreement made a part hereof becomes or is declared by a court of
competent jurisdiction or arbitrator to be illegal, unenforceable, or void, this
Agreement shall continue in full force and effect without said provision or
portion of provision.

 

Page 13



--------------------------------------------------------------------------------

If the foregoing reflects our understanding and agreement, please sign the
enclosed copy of this Addendum, in the space provided below, and return it to
Jan Becker, on March 28, 2011

 

Very truly yours, AUTODESK, INC. By:  

/s/ JAN BECKER

  Jan Becker   SVP, Human Resources   Autodesk, Inc.

 

Accepted and Agreed to:

/s/ KEN BADO

Ken Bado

January 28, 2011

Date

 

Page 14